CONFESSION OF ERROR
LEVY, Judge.
This is an appeal by the defendant below from the denial of his motion for credit of all County jail time served in the County jail awaiting sentencing. Having reviewed the request and upon the State’s confession of error, we reverse the denial of that motion and remand this case to the trial court so that a determination can be made as to the amount of time for which the defendant is entitled to receive credit pursuant to the provisions of Section 921.-161(1), Florida Statutes (1987).
Reversed and remanded with directions.